Argued April 18, 1939.
This appeal is from an order refusing judgment for want of a sufficient affidavit of defense. Such an order will not be reversed unless the appellate court is free from all doubt that the court below erred in refusing judgment. After reading the pleadings and considering the arguments of counsel, we cannot say that plaintiffs' right to summary judgment, without trial, is sufficiently clear and free from doubt.
Following the usual course, we shall not disturb the order appealed from; nor discuss the rules of law applicable to the case until an opportunity is had to develop the facts at trial.
Order affirmed.